—In an action, inter alia, to recover damages for wrongful death, the plaintiff appeals from an order of the Supreme Court, Richmond County (Sangiorgio, J.), entered February 5, 1999, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
While skiing down an expert slope at premises operated by the defendant Hunter Mountain Ski Bowl, Inc., the decedent and his companion encountered icy conditions in the center portion of the trail. They decided to avoid the ice by skiing on a fifteen-foot wide portion along the right tree line, which they judged to have better conditions. Unfortunately, the decedent then hit an ice patch, fell, struck a tree, and suffered fatal injuries. Upon stipulation, the action was dismissed insofar as asserted against the defendant Hunter Water Supply Corp. The remaining defendants subsequently moved for summary judgment dismissing the complaint based on the doctrine of assumption of risk, and the Supreme Court granted the motion. We affirm.
The deposition testimony of the decedent’s widow, the plaintiff, and of the decedent’s skiing companion, established that the decedent was an experienced skier who had skied on the trail in the past. Accordingly, the decedent, as a voluntary *483participant in the sport of skiing, assumed the very risks that he encountered before his fatal accident (see, General Obligations Law § 18-101; Morgan v State of New York, 90 NY2d 471; Braun v Davos Resort, 241 AD2d 533). The conclusory affidavit of the plaintiffs expert, submitted in opposition to the defendants’ motion, was insufficient to raise an issue of fact as to whether the defendants unreasonably increased the risks to which the decedent was exposed (see, Osorio v Deer Run Assocs., 231 AD2d 504). O’Brien, J. P., Friedmann, Florio and Schmidt, JJ., concur.